ON APPLICATION FOR REHEARING.
Per Curiam.
Counsel for the appellee apply for rehearing on the ground that “the court has either misapprehended the facts or established an erroneous rule of law.” In other words, we understand that the motion is based upon the proposition that the rule laid down can only be sustained by showing that the facts are as stated by the court, as we can hardly believe that counsel intended to be understood that, if the court was wrong about the facts, it was wrong in its legal conclusion, but that, if not wrong about the facts, it was, nevertheless, wrong in its legal conclusion. The alleged error of fact is that the record states that the decree against the tax of 1890 was upon an invalid equalization.
A re-examination of the case shows the following: Appellant’s brief (page 1) asserts that—
“Said taxes of 1890 were rejected by the circuit judge on hearing of petition at the March term of court, 1893, on the ground that there had been no valid equalization by the board of supervisors.”
The brief for the appellee (page 1) says:
“A hearing was had on the merits before the circuit court for the county of Oceana, in chancery, and a decree rendered in favor of the defendant against the auditor general, holding these taxes to be illegal, because there was no valid equalization by the board of supervisors of Oceana county for that year.”
The appellee’s answer in this proceeding, as shown on pages 3 and 4 of the record, contains the following state- • ment, viz.:
*476“And said Gurney objects to said amounts aforesaid, for the said pretended taxes of 1890, for the reason that no sufficient notice by publication as to such taxes has been given, and because said former decree on said taxes is a valid and binding adjudication that said taxes were and are illegal, and, having been adjudged to be illegal, and rejected in such proceeding, cannot be decreed to be a valid or legal claim against said lands, and because there was no valid and sufficient equalization of the taxable property in said county in the year 1890 as required by law.”
From the foregoing we may fairly conclude that the decree in the original case, interpreted by the record, denied an order of sale as to the lands in controversy upon the ground that there was no proper equalization, as admitted in the brief of counsel.
A rehearing will be denied.